Citation Nr: 0519853	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2002, for the establishment of basic eligibility for 
Dependent's Educational Assistance pursuant to Chapter 35 of 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1972 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Pueto Rico.  In that determination, the RO inter 
alia established basic eligibility for Dependent's 
Educational Assistance pursuant to 38 U.S.C.A. Ch. 35 (2004).  
The appellant disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

By an October 10, 2002, decision, the Board established an 
effective date of June 18, 1986, for a previously granted 
total disability rating based upon individual 
unemployability.  The RO implemented this mandate in a 
November 2002 rating decision.  At the same time, the RO 
established basic eligibility to dependent's educational 
assistance (DEA) from October 10, 2002, the date of the Board 
decision.  

The appellant disagreed with the effective or commencing date 
of the establishment of basic eligibility for DEA.  In a 
February 2004 statement of the case, the RO informed the 
appellant of the provisions of 38 C.F.R. § 3.400 (b)(2)(i) 
(2004) concerning the effective date of disability 
compensation based on the establishment of direct service 
connection, and of the provisions of 38 C.F.R. § 3.400(o) 
(2004) concerning the effective date of any increase in 
compensation benefits.  Neither of these provisions are 
applicable to this case, which deals with the effective date 
of an award of DEA.  In the Reasons and Bases section of the 
statement of the case, the RO described three criteria for 
assigning an effective date for DEA benefits, though it did 
not cite the statutory or regulatory authority for the 
criteria.  The RO also informed the appellant of the 
provisions of 38 C.F.R. § 3.807 (2004), which concerns the 
criteria for determining basic eligibility for DEA.  See also 
38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 
(2004) (discussing basic eligibility for Chapter 35 benefits 
as established in one of several ways, including being the 
child of a veteran who has a total and permanent disability 
rating for a service-connected disability).  

The issue in this case, though, is not whether the claimant 
is eligible for Chapter 35 benefits.  The RO's November 2002 
rating decision has already determined such eligibility 
exists.  Rather, the issue that must be decided in this case 
is what is the proper commencing date for the award of 
Chapter 35 DEA benefits.  The applicable regulations provide 
that, for the first award of Chapter 35 educational benefits, 
the commencing date of the award of educational assistance 
shall be the latest of:  

(1) the beginning date of eligibility;  

(2) one year before the date of claim;  

(3) the date certified by the educational 
institution under 38 C.F.R. § 21.4131(b) or (c); or 

(4) the effective date of the approval of the 
course or one year before the date VA receives that 
approval notice, whichever is later.  

38 C.F.R. § 21.4131(d)(1) (2004).  Subsections (b) and (c) of 
section 21.4131 provides:  

(b) Certification by school - the course or subject 
leads to a standard college degree.  (1) When the 
student enrolls in a course offered by independent 
study, the commencing date of the award or 
increased award of educational assistance will be 
the date the student began pursuit of the course 
according to the regularly established practices of 
the educational institution.  

(2) Except as provided in paragraphs (b)(3), (b)(4) 
and (b)(5) of this section when a student enrolls 
in a resident course or subject, the commencing 
date of the award or increased award of educational 
assistance will be the first scheduled date of 
classes for the term, quarter or semester in which 
the student is enrolled.  

(3) When the student enrolls in a resident course 
or subject whose first scheduled class begins after 
the calendar week when, according to the school's 
academic calendar, classes are scheduled to 
commence for the term, quarter, or semester, the 
commencing date of the award or increased award of 
educational assistance allowance will be the actual 
date of the first class scheduled for that 
particular course or subject.  

(4) When a student enrolls in a resident course or 
subject, the commencing date of the award will be 
the date the student reports to the school provided 
that -  

(i) The published standards of the school require 
the student to register before reporting, and  

(ii) The published standards of the school require 
the student to report no more than 14 days before 
the first scheduled date of classes for the term, 
quarter or semester for which the student has 
registered, and no later than the first scheduled 
date of classes for the term, quarter or semester 
for which the student has registered.

(5) When the student enrolls in a resident course 
or subject and the first day of classes is more 
than 14 days after the date of registration, the 
commencing date of the award or the increased award 
of educational assistance will be the first day of 
classes.  

(c)  Certification by school or establishment - 
course does not lead to a standard college degree.  
(1)  Residence school: See paragraph (b) of this 
section.  

(2) Correspondence school: Date first lesson sent 
or date of affirmance whichever is later.  

(3) Job training: First date of employment in 
training position.  

38 U.S.C.A. § 5113 (West 2002) provides in pertinent part:

(b)(1) When determining the effective date of an 
award under chapter 35 of this title for an 
individual described in paragraph (2) based on an 
original claim, the Secretary may consider the 
individual's application as having been filed on 
the eligibility date of the individual if that 
eligibility date is more than one year before the 
date of the initial rating decision.  

(2) An individual referred to in paragraph (1) is 
an eligible person who - 

(A) submits to the Secretary an original 
application for education assistance under chapter 
35 of this title within one year of the date that 
the Secretary makes the rating decision;  

(B) claims such educational assistance for pursuit 
of an approved program of education during a period 
preceding the one-year period ending on the date on 
which the application was received by the 
Secretary; and  

(C) would have been entitled to such educational 
assistance for such course pursuit if the 
individual had submitted such an application on the 
individual's eligibility date.  

(3) In this subsection:  

(A) The term 'eligibility date' means the date on 
which an individual becomes an eligible person.  

(B) The term 'eligible person' has the meaning 
given that term under section 3501(a)(1) of this 
title under subparagraph A(i), A(ii), (B), or (D) 
of such section by reason of either (i) the 
service-connected death or (ii) service-connected 
total disability permanent in nature of the veteran 
from whom such eligibility is derived.  

(C) The term 'initial rating decision' means with 
respect to an eligible person a decision made by 
the Secretary that establishes (i) service 
connection for such veteran's death or (ii) the 
existence of such veteran's service-connected total 
disability permanent in nature, as the case may be.  

In this case, the RO's adjudication of the claim - as 
described in the statement of the case of February 2004 - 
does not consider these applicable statutory and regulatory 
provisions.  Given that the appellant has not been informed 
of the relevant statutory and regulatory criteria that should 
be used in adjudicating his claim, the case must be remanded 
for issuance of a supplemental statement of the case.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

Following any additional development 
deemed appropriate, the RO must 
readjudicate the claim currently in 
appellate status in light of all 
applicable statutory and regulatory 
criteria, including that discussed above.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).   



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




